Case 1:20-cv-01825-RLY-TAB Document 71 Filed 09/08/20 Page 1 of 2 PageID #: 1043




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  COMMON CAUSE INDIANA,                        Case No. 1:20-cv-01825-RLY-TAB

                       Plaintiff,
                                               Defendant Adler’s Notice
  vs.
                                               of Joinder in Defendant
  CONNIE LAWSON, in her official               Randall Vonderheide’s
  capacity as Indiana Secretary of State, et   Reply in Support of
  al.,
                                               Motion to Dismiss
                       Defendants.


        Please take notice that Defendant, Ray Adler, by counsel, joins in Defendant

 Randall Vonderheide’s Reply in Support of Motion to Dismiss [Dkt. 70]. In support,

 counsel states:

        1.    Defendant Adler occupies the same position as Randall Vonderheide

 does in this litigation. Both have been sued in their official capacity, and as a

 representative of a class of all members of Indiana county election boards and boards

 of elections and registration.

        WHEREFORE, Defendant Adler joins in the Reply in Support of Motion to

 Dismiss filed by Defendant Vonderheide on September 8, 2020 and requests all relief

 requested therein.


 Date: September 8, 2020                 Respectfully submitted:

                                         RILEY WILLIAMS & PIATT, LLC


                                         /s/ Anne Medlin Lowe
Case 1:20-cv-01825-RLY-TAB Document 71 Filed 09/08/20 Page 2 of 2 PageID #: 1044




                                         William N. Riley (#14941-49)
                                         Anne Medlin Lowe (31402-49)
                                         301 Massachusetts Avenue, Suite 300
                                         Indianapolis, Indiana 46204
                                         (317) 633-5270
                                         Fax: (317) 426-3348
                                         Email: wriley@rwp-law.com
                                                 alowe@rwp-law.com

                                         Counsel for Defendant Ray Adler




                              Certificate of Service

         I hereby certify that on the 8th day of September, 2020, a copy of the foregoing
 was filed electronically. Service of this filing will be made on all ECF-registered
 counsel by operation of the Court’s electronic filing system. Parties may access this
 filing through the Court’s system.


                                         /s/ Anne Medlin Lowe
                                         Anne Medlin Lowe




                                            2
